DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Advisory Action
Response to Arguments
	Applicant's arguments filed June 23, 2022 as to Claim 1 have been fully considered but they are not persuasive.
	1) Applicant argues that in the instant invention the arrangement, the range of motion, and the function of the dancer roll – 77 are all material to preventing slippage of the mold – 7 relative to the substrate – 3. In contrast, the prior art used in the 35 U.S.C. § 102(a)(1) rejection, Sugiura (US 2014/0057079), while disclosing a dancer roller, fails to teach its arrangement identical to that in the claims. Applicant maintains that this rearrangement results in modification of the operation and would be obvious to one skilled in the art 
	This is because in Sugiura the mold – M may not slip on the molded material – W (paragraph [0091]). The dancer roller is described as being a tension control device but the actual teaching of Sugiura (paragraphs [0091] [0124]) indicates that slippage prevention is performed entirely by the first and second rollers – 5 and 7.  In contrast, the combination of the dancer roller and impression roller as constructed and arranged in present Claim 1 can more effectively prevent slippage of the mold. This different structure thus leads to a different result, Overlooking this difference is contrary to the “as a whole” requirement 35 U.S.C. 103. 
	Therefore, in the instant invention, the paired rollers – 5 and 7  are not required  , but the same function, slippage prevention, is retained or improved in the claimed invention by a different structure. Mere existence of functional and mechanical equivalence is insufficient to establish obviousness. (Arguments/Remarks dated June 3 23, 2022, pp. 3-4).

	Examiner responds that there appears to be no structural features recited in the Claim 1  that correspond to the purported slippage prevention or improvement.  	Moreover, Examiner responds that the references fail to show certain features of applicant’s invention, and it is noted that the features upon which applicant relies (i.e., the dancer roller prevents the mold from slipping) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	2) Applicant argues that the examiner’s arguments about rearrangement of the dancer roller as merely about an intended use are invalid. The physical arrangement in claim 1 is very specific. This rearrangement of the dancer roller was neither desired nor expected in the prior art. Therefore a person skilled in the art would expect nothing but tension control from the function of the dancer roller (Arguments/Remarks dated June 3 23, 2022, p. 4).
.

	Examiner responds by stating that Claim 1 recites that the dancer roller works in synchronous motion with the impression roller to prevent slippage – last line Claim 1. There is no assertion by the examiner that the dancer roller is intended to be used solely for the preventing slippage. 
	Moreover, Examiner wishes to point out that, contrary to Applicant’s assertion, the prior art discloses whereby a dancer roller can act in conjunction with other rollers, preventing slippage or loosening. 	See D. Brockelbank, The Montalvo Corp. How to achieve accurate, consistent tension control in roll-to-roll processes using closed-loop systems  (2011) Different tension values 5th paragraph...tension high enough to allow the web to pass over rollers without slippage... or L. Perera The role of Active Dancers in Tension Control of Webs Masters Thesis Oklahoma State University (1999) “....Load cells mounted on rollers measure highest tension and reduce the slippage in-between roller and web span...” p. 25 Active Dancer system; Load cells.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712